UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 ES BANCSHARES, INC. (Exact name of small business issuer as specified in its charter) MARYLAND 20-4663714 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 68 North Plank Road, Newburgh, New York 12550 (Address of principal executive offices) (866) 646-0003 Issuer’s telephone number, including area code: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X].
